            Case 1:21-cr-00036-CJN Document 23 Filed 03/01/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                 )
                                         )
       v.                                )      CRIMINAL NO. 21-mj-00090
                                         )
                                         )
GINA M. BISIGNANO                        )

                               NOTICE OF APPEARANCE

       COMES NOW, A. Charles Peruto, Jr. who enters his appearance as pro hac vice counsel

in the above captioned case.



                                  LAW OFFICES OF A. CHARLES PERUTO, JR.

DATE: 02/10/2021                  /s/ A. Charles Peruto, Jr.
                                  A. CHARLES PERUTO, JR., ESQUIRE, Pro Hac Vice
                                  Attorney for Defendant Gina M. Bisignano
                                  2016 Spruce Street
                                  Philadelphia, PA 19103
                                  (215)735-1010
                                  acperuto@gmail.com
              Case 1:21-cr-00036-CJN Document 23 Filed 03/01/21 Page 2 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      )
                                              )
         v.                                   )      CRIMINAL NO. 21-mj-00090
                                              )
                                              )
GINA M. BISIGNANO                             )

                                 CERTIFICATE OF SERVICE

         I hereby certify on the 10th day of February, 2021 a copy of same was delivered to the

parties of record, by email pursuant to the Covid standing order and the rules of the Clerk Of

Court.

                                      LAW OFFICES OF A. CHARLES PERUTO, JR.

DATE: 02/10/2021                      /s/ A. Charles Peruto, Jr.
                                      A. CHARLES PERUTO, JR., ESQUIRE
                                      Pro Hac Vice Counsel for Gina M. Bisignano
